Exhibit 10.2
Amendments
to
FedEx Corporation
1993, 1995, 1997, 1999 and 2002 Stock Incentive Plans,
2001 Restricted Stock Plan
and
Incentive Stock Plan
1993, 1995, 1997, 1999 and 2002 Stock Incentive Plans and Incentive Stock Plan
Each of Paragraph 6(i) of the FedEx Corporation 1993 Stock Incentive Plan, as
amended, Paragraph 7 of the FedEx Corporation 1995 and 1999 Stock Incentive
Plans, as amended, Paragraph 8 of the FedEx Corporation 1997 and 2002 Stock
Incentive Plans, as amended, and Paragraph 9(f) of the FedEx Corporation
Incentive Stock Plan, as amended, is hereby amended by adding the following
sentence at the end of each paragraph:
“Notwithstanding, in a manner determined by the Committee, optionee shall have
the right to designate a beneficiary or beneficiaries who shall be entitled to
exercise any rights and to receive any payments or distributions with respect to
an option following the optionee’s death. If no beneficiary has been designated
or survives the optionee, an outstanding option may be exercised by the legal
representative of the optionee’s estate.”
Each of Paragraphs 6(e), (f) and (g) of the FedEx Corporation 1993 Stock
Incentive Plan, as amended, the first three paragraphs of Paragraph 6(d) of the
FedEx Corporation 1995, 1997, 1999 and 2002 Stock Incentive Plans, as amended,
and Paragraphs 9(c)(4)(i, ii, iii) of the FedEx Corporation Incentive Stock
Plan, as amended, shall be amended by deleting that part of such paragraphs
following the words “legal representative of the estate” and substituting in
lieu thereof the following:
“or by the beneficiary, if any, designated by the optionee for a period of
twelve months from the date of the optionee’s death or the expiration of the
stated period of the option, whichever period is the shorter.”
2001 Restricted Stock Plan
Paragraph 8(b) of the FedEx Corporation 2001 Restricted Stock Plan, as amended,
is hereby amended by adding the following sentence at the end of the paragraph:
“Notwithstanding, in a manner determined by the Committee, participant shall
have the right to designate a beneficiary or beneficiaries who shall be entitled
to receive any payments or distributions with respect to an award following the
participant’s death. If no beneficiary has been designated or survives the
participant, an outstanding award shall become payable to the personal
representative of the participant’s estate.”

 

 



--------------------------------------------------------------------------------



 



Incentive Stock Plan
Paragraph 8(d) of the FedEx Corporation Incentive Stock Plan, as amended, is
hereby amended by adding the following sentence at the end of each paragraph:
“Notwithstanding, in a manner determined by the Committee, Participant shall
have the right to designate a beneficiary or beneficiaries who shall be entitled
to receive any payments or distributions with respect to a Restricted Stock
Award following the Participant’s death. If no beneficiary has been designated
or survives the Participant, an outstanding Restricted Stock Award shall become
payable to the personal representative of the Participant’s estate.”
Approved by the Compensation Committee on March 11, 2011

 

2